DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see pg. 8, filed 06/08/2022, with respect to amended claim 1 as interpreted in this Office Action have been fully considered and are persuasive.  The art rejections of the claims has been withdrawn. 
  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/11/2018. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “wherein the Yb-doped ReCa4O(BO3)3 (ReCOB) crystal”. ReCOB was previously defined 2 lines above this. Accordingly, this recitation should be rewritten as “wherein the Yb-doped ReCOB crystal”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. “Re is another rare earth element comprising Gd and La.” Applicant’s specification as originally filed discloses “the said Yb-doped RECOB crystal is one of Yb-doped GdCOB, Yb-doped LaCOB and Yb-doped YCOB, or a mixed crystal formed by 2 or 3 of Yb-doped GdCOB, Yb-doped LaCOB and Yb-doped YCOB”. Applicant never appears to disclose a Yb-doped GdLaCOB crystal . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Re is another rare earth element comprising Gd and La…wherein the Yb-doped ReCa4O(BO3)3 (ReCOB) crystal is Yb-doped GdCOB or Yb-doped LaCOB, or a combination of the two”. This language renders the claim indefinite for multiple reasons. First, applicant states “rare earth element comprising Gd and La”. A person of ordinary skill in the art would understand the plain meaning of “rare earth element” as a chemical element that cannot be broken down into simpler substances by a chemical reaction. Accordingly, a “rare earth element” cannot comprise “Gd and La”, because Gd and La may be broken down into simpler substances by a chemical reaction. Since the language is contradictory to the plain meaning of the words, the claim is indefinite. Additionally, applicant lists “wherein the Yb-doped ReCa4O(BO3)3 (ReCOB) crystal is Yb-doped GdCOB or Yb-doped LaCOB, or a combination of the two”. None of these materials is a GdLaCOB material as required by the previous limitation. Accordingly, the claim is additionally indefinite because “Re is another rare earth element comprising Gd and La…wherein the Yb-doped ReCa4O(BO3)3 (ReCOB) crystal is Yb-doped GdCOB or Yb-doped LaCOB, or a combination of the two” is contradictory. Finally, “Re is another rare earth element comprising Gd and La” appears to be an improper Markush grouping that is rendered indefinite by the open ended “comprising”. It is unclear what other materials are intended to be encompassed by the group. For the purpose of this Office Action, the Office will interpret claim 1 as requiring “Re is another rare earth element consisting of Gd or La…wherein the Yb-doped ReCOB crystal is Yb-doped GdCOB or Yb-doped LaCOB, or a combination of the two”.
Claims 3, 5-8, and 12-16 are indefinite at least based on their dependence from claim 1.

Allowable Subject Matter
Claims 1, 3, 5-8, and 12-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s arguments, see pg. 8, filed 06/08/2022, with respect to amended claim 1 as interpreted in this Office Action have been fully considered and are persuasive. There is no better art of record. While the individual elements of claim 1 are known in the art, the Office has no motivation to combine the various references to arrive at the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/               Primary Examiner, Art Unit 2828                                                                                                                                                                                         
06/28/2022